MILLER, Judge,
concurring.
While I concur in the result of the majority, it is my view that the failure of the Commissioner to render his report during the 90-day period of time prescribed by KRS 454.350(2) rendered the report voidable at the option of either litigant. It is my further view that a motion to vacate an order of submission made within a reasonable time after the expiration of the time period, with no report by the Commissioner having been rendered, must result in the mandatory vacating of the order of submission. Failure to make such a motion however waives objection to a tardy report. I do not agree with the inference from the majority opinion that the only relief that an aggrieved party has is that of mandamus. Mandamus is a cumbersome, costly and time-consuming procedure which runs counter to the theoretical basis of the majority opinion in holding the late action of the Master Commissioner valid to avoid a rehearing on the issue.
With the foregoing reasons I concur with the majority.